Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are subject to a restriction requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 20, drawn to a pharmaceutical composition comprising a compound of formula (I), or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient, classified at least in CPC class A61K31/437. 
II.	Claim 1, drawn to a method of treating a TXNIP-TRX complex-associated disease, said 2method comprising administering to a subject in need thereof an effective amount of a TXNIP- 3TRX complex inhibitor of formula (I), classified in CPC class A61K31/437, A61K31/4035, A61K31/4439, A61K31/496, A61K31/5377.
III. 	Claims 2-19, drawn to a method of treating a metabolic disorder, cardiovascular disease, or  2inflammatory disease, comprising administering to a subject in need thereof an 3effective amount of a compound of 4formula (I), classified in CPC class A61K31/437, A61K31/4035, A61K31/4439, A61K31/496, A61K31/5377, A61P3/10.



Inventions I and each of inventions II, III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the claimed method of treating diseases such as cardiovascular diseases of Group III can be practiced with a materially different product, namely any known drug used to treat cardiovascular diseases.

This application contains claims directed to the following patentably distinct species: compounds of claims 1-20 and disclosed compounds of the specification that are embraced by formula (I); TXNIP-TRX complex-associated diseases to be treated of instant claim 1; metabolic disorders, cardiovascular diseases, 2inflammatory diseases to be treated.
These species are independent or distinct because, in the case of compounds embraced by formula (I), each combination of elements W1, W2, L3, R6 requires different structural search and/or a different classification based on its structural elements. Depending on the structural elements present, the compounds encompassed by the instant claims belong to the following CPC classes: A61K31/437, A61K31/4035, A61K31/4439, A61K31/496, A61K31/5377. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 


If applicant elects invention Group II, Applicant is required to elect a specific TXNIP-TRX complex-associated disease to be treated, as well as a specific compound of formula (I), having a distinct chemical structure, to be used in the method. 
If applicant elects invention Group III, Applicant is required to elect a specific disease to be treated, as well as a specific compound of formula (I), having a distinct chemical structure, to be used in the method. 
For example, if Applicant elects a cardiovascular disease as the disease to be treated, a specific cardiovascular disease has to be elected. Similarly, if Applicant elects an inflammatory disease as the disease to be treated, a specific inflammatory disease has to be elected.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:                                                                                                                                                                          	(a) the inventions have acquired a separate status in the art in view of their different classification;                                                                                                                                                                                                  	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;                                                                                                                                                        	(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
No telephone call was made due to the complexity of the election/restriction.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627